DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 12-13, 16, 19-20 and 22 are objected to because of the following informalities: Claim 12 recites “and styrene-methyl methacrylate copolymers and mixture thereof”. It should be “styrene-methyl methacrylate copolymers and mixture thereof”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16, 19-20 and 22Thomasson et al. (US 2008/0254308) in view of Scheibelhoffer et al. (US 6,455,171), Jannic (US 2006/0188709) and further in view of Smillie (US 2005/0084697).
Regarding claims 12-13, 16 and 19-20, Thomasson discloses multilayer thermoformable structure (paragraph 0014) comprising one thermoplastic polyolefin based layer (paragraphs 0010 and 0030), one acrylic based cap layer, i.e. polar polymer, having a thickness of from 0.04 mm to 3 mm (paragraphs 0013, 0061) and a tie layer having a thickness of from 0.1 mm to 2 mm (paragraph 0061) wherein the tie layer contains blend of styrenic block copolymer with vinyl cyanide containing component (paragraphs 0010-0011) wherein the tie layer is directly adjacent to, adhering to, and in between the polyolefin based layer and the polar polymer based layer (abstract, paragraph 0018). Therefore, Tie layer of Thomasson does not meet the claimed tie layer limitation.
Scheibelhoffer, in the analogous field of multilayer thermoformable structures (column 1, lines 45-50), discloses a tie layer composition which is used to connect an acrylic-based capstock layer (column 2, lines 45-50) to a polyolefin core layer (column 4, lines 15-20). The tie layer composition includes a styrenic block copolymer (column 6, lines 17-30, column 7, lines 11-13). Given that Scheibelhoffer does not disclose vinyl cyanide containing compound, it is clear that Scheibelhoffer excludes a vinyl cyanide containing compound.
It would have been obvious to one of ordinary skill in the art to substitute the tie layer composition of Thomasson for the tie layer composition of Scheibelhoffer, as the tie layer composition of Scheibelhoffer offers excellent adhesion between an acrylic capstock layer and polyolefin-based core layer (column 11, lines 20-25 and table 3).
Thomasson in view of Scheibelhoffer fails to disclose styrene maleic anhydride copolymer as presently claim.
Jannic discloses adhesive comprising tackifier such as styrene maleic anhydride copolymer, i.e. non block styrene based polymer, to obtain tackiness (paragraph 0029).
It would have been obvious to one of ordinary skill in the art to use the non block styrene maleic anhydride copolymer of Jannic in the adhesive layer of Thomasson in view of scheibelhoffer to obtain tackiness.
Thomasson in view of Scheibelhoffer and Jannic does not disclose polar polymer based layer comprising 5 to 80 wt% of a polyvinylidene fluoride polymer or copolymer.
Smillie discloses multilayer sheet comprising a weatherable film comprising acrylate polymer and 50 to 70 wt% of PVDF to obtain scratch and mart resistant and weatherable surface layer (abstract, paragraphs 0002, 0024-0025).
It would have been obvious to one of ordinary skill in the art to use the PVDF polymer of Smillie in the cap layer of Thomasson in view of Scheibelhoffer and Jannic to obtain scratch and mart resistant and weatherable surface layer.
Given that Thomasson in view of Scheibelhoffer, Jannic and Smillie discloses the same tie layer composition as presently claimed, it is clear that the tie layer of Thomasson in view of Scheibelhoffer, Jannic and Smillie meets the claimed limitation of tie layer polymers consists of a styrenic block copolymer and non block styrenic based polymer and it would intrinsically possess the same properties as presently claim.
Alternatively, the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. e.g., the substitution of the tie layer composition as disclosed in Thomasson in view of Jannic for the tie layer composition as disclosed by Scheibelhoffer would have yielded predictable results (i.e., adhesion between an acrylic capstock layer and polyolefin-based substrate KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Regarding claim 22, Thomasson in view of Scheibelhoffer and Jannic disclose the structure of claim 12, wherein the blend of copolymer contains styrene copolymer having less than 50 weight % bound vinyl aromatic monomer and block copolymer having greater than 60 weight % bound vinyl aromatic monomer (column 6, lines 30-34, column 7, lines 12-13).

Claims 12-13, 16, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (US 2008/0254308) in view of Scheibelhoffer et al. (US 6,455,171) and further in view of Ninomiya et al. (US 2006/0000734) and Smillie (US 2005/0084697).
Regarding claims 12-13, 16 and 20, Thomasson discloses multilayer thermoformable structure (paragraph 0014) comprising one thermoplastic polyolefin based layer (paragraphs 0010 and 0030), one acrylic based cap layer, i.e. polar polymer, having a thickness of from 0.04 mm to 3 mm (paragraphs 0013, 0061) and a tie layer having a thickness of from 0.1 mm to 2 mm (paragraph 0061) wherein the tie layer contains blend of styrenic block copolymer with vinyl cyanide containing component (paragraphs 0010-0011) wherein the tie layer is directly adjacent to, adhering to, and in between the polyolefin based layer and the polar polymer based layer (abstract, paragraph 0018). Therefore, Tie layer of Thomasson does not meet the claimed tie layer limitation.
Scheibelhoffer, in the analogous field of multilayer thermoformable structures (column 1, lines 45-50), discloses a tie layer composition which is used to connect an acrylic-based capstock layer (column 2, lines 45-50) to a polyolefin core layer (column 4, lines 15-20). The tie layer composition includes a styrenic block copolymer (column 6, lines 17-30, column 7, lines 11-13). Given that Scheibelhoffer does not disclose vinyl cyanide containing compound, it is clear that Scheibelhoffer excludes a vinyl cyanide containing compound.
It would have been obvious to one of ordinary skill in the art to substitute the tie layer composition of Thomasson for the tie layer composition of Scheibelhoffer, as the tie layer composition of Scheibelhoffer offers excellent adhesion between an acrylic capstock layer and polyolefin-based core layer (column 11, lines 20-25 and table 3).
Thomasson in view of Scheibelhoffer fails to disclose styrene maleic anhydride copolymer as presently claim.
Ninomiya discloses adhesive for packaging comprising known additives such as tackifers such as polystyrene resin, i.e. non block styrene based polymer, to obtain tackiness (paragraph 0084).
It would have been obvious to one of ordinary skill in the art to use the non block styrene based polymer of Ninomiya in the adhesive layer of Thomasson in view of scheibelhoffer to obtain tackiness.
Thomasson in view of Scheibelhoffer and Ninomiya does not disclose polar polymer based layer comprising 5 to 80 wt% of a polyvinylidene fluoride polymer or copolymer.
Smillie discloses multilayer sheet comprising a weatherable film comprising acrylate polymer and 50 to 70 wt% of PVDF to obtain scratch and mart resistant and weatherable surface layer (abstract, paragraphs 0002, 0024-0025).
It would have been obvious to one of ordinary skill in the art to use the PVDF polymer of Smillie in the cap layer of Thomasson in view of Scheibelhoffer and Ninomiya to obtain scratch and mart resistant and weatherable surface layer.
Given that Thomasson in view of Scheibelhoffer, Ninomiya and Smillie discloses the same tie layer composition as presently claimed, it is clear that the tie layer of Thomasson in view of Scheibelhoffer, Ninomiya and Smillie meets the claimed limitation of tie layer polymers consists of a styrenic block copolymer and non block styrenic based polymer and it would intrinsically possess the same properties as presently claim.
Alternatively, the simple substitution of one known element for another known element to obtain predictable results supports a conclusion of obviousness. e.g., the substitution of the tie layer composition as disclosed in Thomasson in view of Ninomiya for the tie layer composition as disclosed by Scheibelhoffer would have yielded predictable results (i.e., adhesion between an acrylic capstock layer and polyolefin-based substrate layer) and would have been an obvious medication for one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.I.B.
Regarding claim 22, Thomasson in view of Scheibelhoffer, Ninomiya and Smillie disclose the structure of claim 12, wherein the blend of copolymer contains styrene copolymer having less than 50 weight % bound vinyl aromatic monomer and block .

Response to Arguments

Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claim 12 has been withdrawn due to Applicant’s amendment.
Regarding claim objection, applicant points out that claim 12 does not recites such phrase. However, applicant’s attention is drawn to lines 15-16 of claim 12 which recite “and styrene-methyl methacrylate copolymers and mixture thereof”. It should be “styrene-methyl methacrylate copolymers and mixture thereof”.
Applicant argues that none of the cited references disclose 5 to 80 wt% of PVDF. It is agreed and which is why the rejections are modified as explained above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SAMIR SHAH/Primary Examiner, Art Unit 1787